


Exhibit 10.2


Execution Copy





THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO COUPON EXPRESS, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.


Right to Purchase 5,649,500 shares of the Common Stock of

COUPON EXPRESS, INC.
(subject to adjustment as provided herein)


COMMON STOCK PURCHASE WARRANT

WARRANT FFT-1

Issue Date: December 28, 2012

 

COUPON EXPRESS, INC., a corporation organized under the laws of the State of
Nevada ("Coupon Express"), hereby certifies that, for value received, Future
Farm Trust (the "Holder"), is entitled, subject to the terms set forth below, to
purchase from the Company (as defined herein) and at any time or from time to
time before 5:00 p.m., New York time, through the close of business on the fifth
anniversary of the date of issuance (the "Expiration Date"), up to 5,649,500
fully paid and non assessable shares of Common Stock (as hereinafter defined),
at the applicable Exercise Price per share (as defined below). The number and
character of such shares of Common Stock and the applicable Exercise Price per
share are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)    The term "Company" shall include Coupon Express and any corporation which
shall succeed, or assume the obligations of Coupon Express hereunder.

 

(b)   The term "Common Stock" includes (i) the Company's Common Stock, $.001 par
value; and (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

 

(c)    The term "Other Securities" refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of this Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of this Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

(d) The "Exercise Price" applicable under this Warrant shall be $.04 per share,


--------------------------------------------------------------------------------


subject to adjustment as provided herein. Upon each adjustment of the Exercise
Price, the holder of this Warrant shall thereafter be entitled to purchase at
the Exercise Price resulting from such adjustment, the number of shares obtained
by multiplying the Exercise Price in effect immediately prior to such adjustment
by the number of shares purchasable pursuant hereto immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.

1. Exercise of Warrant.

 

1.1 Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the "Exercise Notice"), up to 5,649,500 shares of Common Stock of the
Company, subject to adjustment pursuant to Section 3 and 4.

1.2 Fair Market Value. For purposes hereof, the "Fair Market Value" of a share
of Common Stock as of a particular date (the "Determination Date") shall mean:

 

(a)    If the Company's Common Stock is traded on the American Stock Exchange,
New York Stock Exchange or another national exchange including the Global Market
or Capital Market of The Nasdaq Stock Market, Inc. ("Nasdaq"), then the closing
or last sale price, respectively, reported for the last business day immediately
preceding the Determination Date.

 

(b)   If the Company's Common Stock is not traded on the American Stock
Exchange, New York Stock Exchange or another national exchange including the
Nasdaq but is traded on the OTC Bulletin Board or is listed on the "pink
sheets", then the closing or last sale price, respectively, reported for the
last business day immediately preceding the Determination Date, or if such sale
prices are not reported, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

 

(c)    Except as provided in clause (d) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree or in the absence
of agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen by the
Holder and the Company from a panel of persons qualified by education and
training to pass on the matter to be decided.

 

(d)   If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then



2


--------------------------------------------------------------------------------


all amounts to be payable per share to holders of the Common Stock pursuant to
the charter in the event of such liquidation, dissolution or winding up.

1.3 Company Acknowledgment. The Company will, at the time of the exercise of the
Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

 

1.4 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of the Warrants pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

2. Procedure for Exercise.

 

2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as the Holder (upon payment by the Holder of
any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and non assessable shares of Common Stock (or Other
Securities) to which the Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which the Holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which the Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.

2.2 Exercise.

 

(a)    Payment may be made either (i) in cash or by certified or official bank
check payable to the order of the Company equal to the applicable aggregate
Exercise Price; (ii) by delivery of the Warrant in accordance with Section (b)
below, or (iii) by a combination of any of the foregoing methods, for the number
of Common Shares specified in such Exercise Notice (as such exercise number
shall be adjusted to reflect any adjustment in the total number of shares of
Common Stock issuable to the Holder per the terms of this Warrant) and the
Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non assessable shares of Common Stock (or Other
Securities) determined as provided herein.



3



--------------------------------------------------------------------------------


 

(b)   Notwithstanding any provisions herein to the contrary, if the Fair Market
Value of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant for
cash, the Holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

 

X=Y (A-B)

A

Where X = the number of shares of Common Stock to be issued to the Holder

Y = the number of shares of Common Stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the Determination Date)

 

A = the Fair Market Value of one share of the Company's Common Stock (at the
Determination Date)

B = Exercise Price (as adjusted to the Determination Date)


3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

3.1 Reorganization, Consolidation, Merger, Etc. In case at any time or from time
to time, the Company shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, and the Common Stock is changed or
exchanged in such transaction, or other securities, cash or property is
distributed to such holders, then, in each such case, as a condition to the
consummation of such a transaction, proper and adequate provision shall be made
by the Company whereby the Holder of this Warrant, on the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation or merger or the effective date of such dissolution, as the case
may be, shall receive, in lieu of the Common Stock (or Other Securities)
issuable on such exercise prior to such consummation or such effective date, the
stock and other securities and property (including cash) to which the Holder
would have been entitled upon such consummation or in connection with such
dissolution, as the case may be, if the Holder had so exercised



4



--------------------------------------------------------------------------------


this Warrant, immediately prior thereto, all subject to further adjustment
thereafter as provided in Sections 3 and 4.

 

3.2 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant.

 

4.    Extraordinary Events Regarding Common Stock. In case the Company shall at
any time declare a stock dividend payable in shares of Common Stock or subdivide
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such stock dividend or subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.

 

5.    Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, the Exercise
Price and the number of shares of Common Stock to be received upon exercise of
this Warrant, in effect immediately prior to such adjustment or readjustment and
as adjusted or readjusted as provided in this Warrant. The Company will
forthwith mail a copy of each such certificate to the holder of this Warrant and
any Warrant agent of the Company (appointed pursuant to Section 9 hereof).

6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

 

7. Assignment, Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor") in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor's
endorsement in the form of Exhibit B attached hereto (the "Transferor
Endorsement Form") and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor's counsel that
such transfer is exempt from the registration requirements of applicable
securities laws, the Company at its expense (but with payment by the Transferor
of any applicable transfer taxes) will issue and deliver to or on the order of
the Transferor thereof a new Warrant of like tenor, in the name of the
Transferor and/or



5


--------------------------------------------------------------------------------


the transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.

 

8.    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
this Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

9.    Warrant Agent. The Company may, by written notice to the Holder of this
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

 

10.            Transfer on the Company's Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.

 

11.            Notices, Etc. All notices and other communications from the
Company to the Holder of this Warrant shall be mailed by first class registered
or certified mail, postage prepaid, at such address as may have been furnished
to the Company in writing by the Holder or, until the Holder furnishes to the
Company an address, then to, and at the address of, the last Holder of this
Warrant who has so furnished an address to the Company.

 

12.            Miscellaneous. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Warrant shall be governed by and construed in accordance with
the laws of State of New York without regard to principles of conflicts of laws
(except insofar as the corporate laws of the State of Nevada necessarily apply,
in which case such laws shall apply to this Warrant). Any action brought
concerning the transactions contemplated by this Warrant shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York; provided, however, that the Holder may choose to waive this provision
and bring an action outside the state of New York. The Company agrees to submit
to the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. The Company acknowledges that legal
counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.



6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

 

COUPON EXPRESS, INC.

 

 

 

By: /s/ Eric L. Kash_____________

Name: Eric L. Kash

Title: Chief Executive Officer

 

 

 

 

 

 

 

[Signature page to Future Farm Trust Warrant (Common Stock and Warrant Purchase
Agreement)]



7


--------------------------------------------------------------------------------




EXHIBIT A





FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)



TO:            
  Coupon Express, Inc.


Attention:    
  Chief Financial Officer




The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___) , hereby irrevocably elects to purchase (check applicable box):



________    
  shares of the Common Stock covered by such Warrant; or


________    
  the maximum number of shares of Common Stock covered by such Warrant pursuant
to the cashless exercise procedure set forth in Section 2.




The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is $.001. Such
payment takes the form of (check applicable box or boxes):



________    
  $       in lawful money of the United States; and/or


________    
  the cancellation of such portion of the attached Warrant as is exercisable
for a total of shares of Common Stock (using a Fair Market Value of $
per share for purposes of this calculation); and/or


________    
  the cancellation of the attached Warrant, in accordance with the formula set
forth in Section 2.2, to exercise this Warrant with respect to the maximum
number of shares of Common Stock purchasable pursuant to the cashless exercise
procedure set forth in Section 2.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _________________ whose address is
________________________________.





The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.









Dated:
           
 
 
           
(Signature must conform to name of holder as specified on the face of the
Warrant)

 



8


--------------------------------------------------------------------------------




EXHIBIT B





FORM OF TRANSFEROR ENDORSEMENT





(To Be Signed Only On Transfer Of Warrant)





For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of Coupon
Express, Inc. to which the within Warrant relates specified under the heading
“Number Transferred” opposite the name(s) of such person(s) and appoints each
such person Attorney to transfer its respective right on the books of Coupon
Express, Inc. with full power of substitution in the premises.









Transferees
        Address
    Number
Transferred

 
 
 
 
 
 
 

 








Dated:
           
 
 
           
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
           
 
 
           
Address:
 
 
           
 
 
 
           
 
 
 
           
SIGNED IN THE PRESENCE OF:
 
           
 
 
           
(Name)
ACCEPTED AND AGREED:
[TRANSFEREE]
           
 
 
           
 
(Name)

           
 

 



9


--------------------------------------------------------------------------------


